Citation Nr: 1016898	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for calcium around the 
heart.

2.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected sinusitis.  

3.  Entitlement to service connection for facial pain, 
claimed as secondary to service-connected sinusitis.  

4.  Entitlement to service connection for a right ear ache, 
claimed as secondary to service-connected sinusitis.  

5.  Entitlement to service connection for difficulty 
sleeping, claimed as secondary to service-connected 
sinusitis.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.  

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability.  

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a respiratory disability, claimed as due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1986 to May 
1990.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In December 2009, the appellant testified at a Board hearing 
at the RO.  After the hearing, the appellant submitted 
additional evidence, along with a waiver of initial RO 
consideration.  38 C.F.R. § 20.1304 (2009).

At the hearing, the appellant offered testimony which 
appeared to raise the issue of entitlement to a compensable 
rating for his service-connected sinusitis.  This matter is 
not currently on appeal.  Therefore, the Board does not have 
jurisdiction over it and it is referred to the RO for 
appropriate action. 

As set forth in more detail below, the appellant has 
withdrawn his appeal of the issue of entitlement to service 
connection for calcium around the heart.  A remand is 
necessary with respect to the remaining claims on appeal.  
These issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 2, 2009, prior to the promulgation of a decision 
in the appeal, the appellant advised the Board that he wished 
to withdraw his appeal of the issue of entitlement to service 
connection for calcium around the heart.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
regarding the issue of entitlement to service connection for 
calcium around the heart have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, at his Board hearing on December 2, 
2009, the appellant indicated that he wished to withdraw his 
appeal of the issue of entitlement to service connection for 
calcium around the heart.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is 
without the authority to proceed on an issue if the claimant 
indicates that consideration of that issue should cease).


ORDER

The appeal is dismissed with respect to the claim of 
entitlement to service connection for calcium around the 
heart.


REMAND

For numerous reasons, the remaining issues on appeal are not 
yet ready for appellate consideration.  

First, the Board notes that the appellant's service treatment 
records are incomplete.  The RO has made multiple attempts to 
obtain these records from the service department, but has 
been repeatedly and unambiguously advised that such records 
are not on file.  Based on the foregoing, it is clear that 
further requests to the service department for the 
appellant's service treatment records corresponding to his 
period of active duty would be futile.  The RO has duly 
advised the appellant of this fact.  38 C.F.R. § 3.159(c) 
(2009); see also McCormick v. Gober, 14 Vet. App. 39 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It appears from a review of the record, however, that the 
appellant's service treatment records from his period of 
active duty are not on file with the service department 
because they are in his possession.  The record on appeal 
shows that since his separation from active service, the 
appellant has filed multiple claims.  In connection with 
these claims, the appellant has selectively submitted copies 
of some of his service treatment records.  The RO has 
repeatedly asked the appellant to submit his complete service 
treatment records to VA.  See e.g. August 2000 rating 
decision (noting that "[i]t appears the veteran is in 
possession of [his service treatment] records.  If that is 
the case, he should forward the entire folder to us for 
review."); see also February 2007 RO letter ("We are 
writing this letter to...make a last attempt to obtain any 
service records you may have in your possession.").  
Unfortunately, the appellant has, thus far, been 
uncooperative.  

The Board wishes to make clear to the appellant that it is 
his responsibility to submit records of treatment in support 
of his claim.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  The Board further advises the appellant 
that although VA has a duty to assist him in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the 
appellant also has an obligation to assist in the 
adjudication of his claim.  The U.S. Court of Veterans 
Appeals (Court) has held that "[i]f a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Id. at 195.  For these 
reasons, the appellant is again advised that he must submit 
copies of any and all service treatment records in his 
possession to the RO for the use in the adjudication of his 
multiple claims.  No further action will be taken by VA with 
respect to service treatment records corresponding to his 
period of active duty.  

In that regard, the Board notes that the appellant has 
recently reported that he served in the U.S. Marine Corps 
Reserve from 1991 to 1992, including a period of active duty 
for training (ACDUTRA) from February to March 1992.  See 
December 2009 hearing transcript at page 2.  Because the 
appellant made no reference to such service in his prior 
claims, the RO has not yet had the opportunity to request 
service treatment and personnel records corresponding to this 
newly reported period of service.  This should be 
accomplished on remand.  See 38 C.F.R. § 3.159 (c)(2) (VA is 
required to obtain relevant records from a Federal department 
or agency, including records from the service department.  VA 
may only end efforts to obtain such records if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile).  The 
appellant is reminded, however, that it is his responsibility 
to provide VA with enough information to identify and locate 
these records.  See 38 C.F.R. § 3.159(c)(2).  

The Board also notes that post-service record on appeal may 
be incomplete.  On several occasions, the appellant has 
claimed that he has been receiving treatment at the New York 
VA Medical Center (VAMC) since his separation from active 
service in 1990.  The earliest records from that facility 
currently in the claims file are dated in April 2001.  

Additionally, in December 2006, the appellant submitted 
several VA Forms 21-4142's, Authorization and Consent to 
Release Information to VA.  Two of these forms appear to 
refer to service treatment records from his period of active 
service.  As discussed above, the Board has determined that 
additional requests to the service department for such 
records would be futile.  On one of the VA Form 21-4142, 
however, the appellant claimed that he had been treated for 
headaches, a sinus condition, an earache, and migraines at 
the Naval Hospital in Cherry Point, North Carolina, from 
January to June 1992, after his period of active duty.  It 
appears that the RO made no attempt to obtain these records.  

In view of the foregoing, additional evidentiary development 
by the RO is necessary.  See 38 C.F.R. § 3.159 (c)(2) (VA is 
required to obtain relevant records from a Federal department 
or agency, including records from the service department and 
from VA medical facilities.  VA may only end efforts to 
obtain such records if it is concluded that the records 
sought do not exist or that further attempts to obtain them 
would be futile).

The Board also finds that a VA medical examination is 
necessary with respect to the appellant's claims of service 
connection for migraine headaches, facial pain, and a right 
ear ache.  The appellant claims that these conditions are 
secondary to his service-connected sinusitis.  In support of 
his contentions, he has submitted a January 2010 letter from 
a VA physician who has indicated that the appellant's 
"history of headaches, facial pain, ear aches and nasal 
congestion more likely than not could be related to his 
recurrent chronic sinusitis."  Unfortunately, without a 
supporting rationale, this opinion is of limited probative 
value.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
VA's duty to assist with respect to obtaining a VA 
examination, however, has been triggered.  38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

Finally, the Board notes that VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2008).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in the 
context of a claim to reopen, as is the case here with the 
appellant's claims of service connection for a low back 
disability, a left knee disability, and a respiratory 
disability, VA must look at the bases for the denial in the 
prior decisions and respond with a VCAA notice that describes 
what evidence would be necessary to substantiate that element 
found insufficient in the previous denial.

In this case, the RO has not yet provided the veteran with a 
VCAA notification letter which complies with the Court's 
guidelines in Kent.  This deficiency should be corrected on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the bases for prior 
denial of service connection for a low 
back disability, a left knee disability, 
and a respiratory disability, and a 
description of the evidence necessary to 
substantiate that element required to 
establish service connection that was 
found insufficient in the previous 
denial, in accordance with Kent.

2.  The RO should contact the New York 
VAMC and request complete clinical 
records pertaining to the appellant for 
the period from May 1990 to April 2001, 
and from April 2008 to the present.  

3.  After obtaining any additional needed 
information from the appellant, the RO 
should contact the service department and 
request copies of service treatment and 
personnel records corresponding to his 
reported service in the Marine Corps 
Reserve, to include a period of active 
duty for training from February to March 
1992.  

4.  After the above records, if any, have 
been secured, the appellant should be 
afforded a VA medical examination for the 
purposes of determining the nature and 
etiology of any current disability 
manifested by migraine headaches, facial 
pain or a right ear ache.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that the appellant currently has a 
disability manifested by headaches, 
facial pain, or a right ear ache, and 
whether such disability is either 
causally related to, aggravated by, or 
part and parcel of his service-connected 
sinusitis. 

5.  After the above development has been 
completed, and after conducting any 
additional development deemed necessary, 
the RO should review all the evidence of 
record in readjudicating the appellant's 
remaining claims on appeal.  If the 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


